Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered September 8, 2011, denying the petition to annul the determination of respondent that revoked petitioner’s mortgage banking license, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The determination to revoke petitioner’s mortgage banking license was not arbitrary and capricious since petitioner no longer had access to the requisite line of credit (see generally Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231 [1974]; see 3 NYCRR 410.1 [b] [2]). Although petitioner failed to appear at the hearing without having obtained a postponement or adjournment, and, when moving to reopen the hearing, offered no valid excuse for its failure to appear, rather than refuse to consent, the better practice would have been for respondent to agree to an adjournment, especially since petitioner’s principal was recovering from surgery, petitioner had communicated its intention to seek an additional adjournment, and respondent was still processing petitioner’s FOIL request when the Christmas Eve hearing took place. Concur — Tom, J.P., Andrias, Acosta, Manzanet-Daniels and Román, JJ. [Prior Case History: 2011 NY Slip Op 32383(U).]